Judgment, Supreme Court, New York County (Allen G. Alpert, J.), rendered January 7, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2 Vs to 7 years, unanimously affirmed.
The information contained in the officer’s affidavit for a search warrant of defendant’s residence was sufficient to warrant a reasonable belief that a gun would be found therein (CPL 690.40 [2]), including, among other things, that two identified informants had seen defendant at a specified location firing a gun, one of whom also saw defendant carrying a shopping bag immediately before and after firing the gun which he then took to his residence. Contrary to defendant’s contention, this four-day old information was not stale. "[P]robable cause is not to be determined by counting the number of days between the occurrence of the events relied upon and the issuance of the search warrant” (People v Clarke, 173 AD2d 550). Concur—Sullivan, J. P., Asch, Rubin and Nardelli, JJ.